NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 16a0480n.06

                                         No. 15-4011


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
KENNETH C. WRIGHT, III,                                )                      Aug 17, 2016
                                                       )                  DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                            )
                                                       )
                                                              ON APPEAL FROM THE
v.                                                     )
                                                              UNITED STATES DISTRICT
                                                       )
                                                              COURT FOR THE
NILES EXPANDED METALS, et al.,                         )
                                                              NORTHERN DISTRICT OF
                                                       )
                                                              OHIO
       Defendants-Appellees.                           )
                                                       )


BEFORE:       SILER, BATCHELDER, and GIBBONS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge.                 Kenneth Wright alleges that Niles

Expanded Metals, J.R. Phillips, Jr., and Ian Thompson (collectively “NEM”) violated Title VII

of the Civil Rights Act of 1964, 78 Stat. 253, as amended, 42 U.S.C. § 2000e–3(a), and Ohio

Revised Code § 4112.02 by firing him after he advocated for the hiring by NEM of his African

American friend and qualified African Americans generally. The parties consented to have a

United States magistrate judge conduct any and all further proceedings, including the entry of a

final judgment. [R. 11, at PageID 87]. The magistrate judge issued a thorough memorandum

opinion and order granting NEM’s motion to strike Wright’s affidavit and its motion for

summary judgment. [R. 83, at PageID 2202-15]. Wright argues on appeal that a genuine issue

of material fact exists regarding NEM’s motive for firing him such that the magistrate judge

should not have granted NEM’s motion for summary judgment, and the magistrate judge erred
No. 15-4011, Wright v. Niles Expanded Metals, et al.


by striking his affidavit, which he submitted in his response to NEM’s motion for summary

judgment. [R. 71-1, at PageID 1836-38].

        After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusions. The district court’s opinion

carefully and correctly sets out the law governing the issues raised and clearly articulates the

reasons underlying its decision. Thus, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                       -2-